Determination unanimously confirmed without costs and petition dismissed. Memorandum: Substantial evidence supports the *929determination of respondent Commissioner of the New York State Department of Health that petitioner did not sustain its burden of proving that the involuntary transfer of respondent Edith Langeveld from its facility was necessary (see, 10 NYCRR 415.3 [h] [2] [iii]). We reject the contention that the determination that Langeveld needs the services provided by petitioner (see, 10 NYCRR 415.3 [h] [1] [i] [a] [2]) was improperly based upon her classification under the Resource Utilization Group-II (RUG-II) methodology used to calculate Medicaid reimbursement rates (see, 10 NYCRR Appendix 13-A). In our view, the RUG-II classification and the detailed information in the Patient Review Instrument underlying that classification are relevant to the issue whether Langeveld needs nursing home services (see generally, New York State Assn, of Counties v Axelrod, 78 NY2d 158, 162; Matter of Teresian House Nursing Home Co. v Chassin, 218 AD2d 250). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Fisher, J.)
Present — Green, J. P., Hayes, Callahan, Balio and Fallon, JJ.